COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Artis Charles Harrell v. Jerome Godinich, Jr.

Appellate case number:      01-16-00338-CV

Trial court case number:    2014-63129

Trial court:                190th District Court of Harris County

        Appellant, Artis Charles Harrell, has filed a motion requesting “a contempt order
against the district court clerk” for failure to comply with this Court’s order directing the
district court clerk to send to appellant a copy of any supplemental clerk’s record filed in
this appeal and notify the Clerk of this Court of the date on which delivery to appellant
was made. The Clerk of this Court has not received notice that a copy of the
supplemental clerk’s record, filed on November 3, 2016, was delivered to appellant.
And, in his motion, appellant states that he has not received a copy of the supplemental
clerk’s record. Accordingly, we direct the Clerk of this Court to send to appellant a copy
of the one-volume supplemental clerk’s record filed in this Court on November 3, 2016.
We dismiss as moot appellant’s motion.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: January 12, 2017